Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-12 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CH01108/17, filed on September 06, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/073892, filed on September 05, 2018.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 05, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the depressions” in line 2. However, there is insufficient antecedent basis for this limitation in the claim. For examination purposes “the depressions” has been construed as “a plurality of depressions of the hollow end”. 
Claim 11 recites “the U legs” in line 3. However, there is insufficient antecedent basis for this limitation in the claim. For examination purposes “the U legs” has been construed as “U legs of the U-shaped connecting piece”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frech et al. (US 4,655,144 A), in view of (DE 102015015895 A1, provided with translation).
Regarding claim 1, Frech teaches (Fig. 9-11): A corner connection (Fig. 11) between support elements (101, 105) of a cableway cabin (Fig. 9), wherein a support element (101, 105) is designed as an elongated strut having a hollow end (Fig. 10-11), and an angled connecting element (111) having a connecting piece (111a) is provided which is insertable into the hollow end of the support element (101) in a form-fitting manner (Fig. 11), characterized in that an inner shape of the hollow end (101) and an outer shape of the connecting piece (111a) have an angular design (Fig. 10-11). 
Frech does not explicitly teach that at least two oppositely situated surfaces are provided in a form-fitting manner in such a way that a gap remains between the inner surface of the hollow end and the outer surface of the connecting piece, wherein an adhesive material is provided in the gap. 
However, (DE 102015015895 A1) teaches (Fig. 1-2): at least two oppositely situated surfaces (15) are provided in a form-fitting manner (Fig. 1-2) in such a way that a gap (K9, K10, K12) is used for holding an adhesive material (Claims 5 and 6). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Frech to include a gap between the inner surface of the hollow end and the outer surface of the connecting piece, as taught by (DE 102015015895 A1), in order to adhesively hold the form-fitting components together. 
Regarding claim 2, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech does not explicitly teach that at least one surface of the hollow end or the connecting piece has a hole that leads to at least one gap and is used for introducing adhesive material. 
However, (DE 102015015895 A1) teaches (Fig. 1-2): at least one surface of a hollow end (15) has a hole (16) that leads to at least one gap (K9, K10, K12) and is used for introducing adhesive material (Claims 5 and 6). 

Regarding claim 3, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech further teaches (Fig. 9-11): the outer shape of the connecting piece (111a) and the inner shape of the hollow end (101) have a quadrangular design (Fig. 10-11).
Regarding claim 4, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech further teaches (Fig. 9-11): the connecting element (111) has the connecting piece (111a) on one end, and on the other end forms a support element or fitting (111b) and/or has a connecting piece (111a, 111b) on multiple ends (Fig. 11). 
Regarding claim 7, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech further teaches (Fig. 9-11): the connecting piece (111a) has a U-shaped design with three outer surfaces (Fig. 10-11). 
Regarding claim 8, Frech and (DE 102015015895 A1) teach the elements of claim 7, as stated above. Frech further teaches (Fig. 9-11): the three outer surfaces of the U-shaped connecting piece (111a) are used as bonding surfaces (bond to profiled section member 101).
Regarding claim 10, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech further teaches (Fig. 9-11):  the hollow end (101, 105) has an inner longitudinal surface on whose longitudinal areas a depression (annotated Fig. 10 below) extends in each case, the depressions being dimensioned so that edges of the connecting piece (111) come to rest in the depressions in such a way that the connecting piece (111) is centered in the hollow end (101, 105) (Fig. 11). 
Regarding claim 11, Frech and (DE 102015015895 A1) teach the elements of claim 7, as stated above. Frech further teaches (Fig. 9-11):  a plurality of depressions (annotated Fig. 10 below) of the 


    PNG
    media_image1.png
    311
    433
    media_image1.png
    Greyscale


Regarding claim 12, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech further teaches (Fig. 9-11):  A cableway cabin having a corner connection according to Claim 1 (See claim 1 rejection above). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frech et al. (US 4,655,144 A), in view of (DE 102015015895 A1, provided with translation) and Walsh (US 5,427,198 A).

Regarding claim 5, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech does not expliticly teach that the inner surface of the hollow end and the outer surface of the connecting piece form bonding surfaces having a surface area of at least 50,000 mm^2.  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Frech to increase the contact surface area between the inner surface of the hollow end and the outer surface of the connecting piece, as taught by Walsh, in order to “effect efficient adhesive distribution and an increased surface area for bonding” (Walsh, col. 1, lines 46-50).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frech et al. (US 4,655,144 A), in view of (DE 102015015895 A1, provided with translation) and Clark et al. (US 2,923,542 A).
Regarding claim 6, Frech and (DE 102015015895 A1) teach the elements of claim 1, as stated above. Frech does not explicitly teach that the connecting element has a hollow design.
However, Clark teaches (Fig. 1-2): a connecting element (24) with a hollow design. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Frech to make the connecting element hollow, as taught by Clark, in order to reduce the weight and material needed for the connecting element. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art Frech et al. (US 4,655,144 A) teaches (Fig. 9-11): U legs of the U-shaped connecting piece (111a), but does not explicitly teach a hole that is situated between U legs of the U-shaped connecting piece is provided for introducing adhesive material into a U base. While (DE . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4943180-A: Teaches interlocking corner plug system with u-shaped legs and recesses.
US-5143471-A: Teaches a tubular reinforcement between two hollow tubular members constructed in accordance with the above features exhibit a very high degree of mechanical strength because the increased contact surface area provided by the said element for joining the two members together.
US-20060005476-A1: teaches (Fig. 1-2): A corner connection (Fig. 2) between support elements (1a-1d, 2a-2d, and 3-6) of a cableway cabin (Fig. 1), wherein a support element (1a, 1b, 4) is designed as an elongated strut having a hollow end, and an angled connecting element (7) having a connecting piece (7b) is provided which is insertable into the hollow end of the support element (1a, 1b, 4) in a form-fitting manner (Fig. 2), at least two oppositely situated surfaces (e and inner surfaces of 1b) are provided in a form-fitting manner in such a way that a gap (e) remains between the inner surface of the hollow end and the outer surface of the connecting piece (7a-7c), wherein an adhesive material (8) is provided in the gap (e) (Riser, para. 0010).
DE-19929057-A1: Teaches frame profiles (12) with push-fit connectors (18) at the ends (14, 16) to fit with those (20) of a connector unit formed by a joint element (22) which connects two or more profiles together; when fitted the outside push-fit connector has a hollow cross section to overlap the inner and at least one of the interacting push-fit connectors in the overlap area has a spacer arrangement (26) such as webs (28) to align the inner connector in the outer connector so that an adhesive bed is formed in between extending over the predominant circumferential face (24, 36) of the push-fit connectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617